Title: To James Madison from Henry Wheaton, 27 February 1825
From: Wheaton, Henry
To: Madison, James


        
          My dear Sir,
          Washington, Feb. 27, 1825.
        
        I return you Mr Pinkney’s letters, from which I have made such Extracts as were to my purpose.
        I am extremely obliged by the use of them.
        I do not find among Mr Pinkney’s papers communicated to me by his family any of your private Letters to him. As you have doubtless kept copies

of them, it would give me great satisfaction to see such of them as you have no objections should meet the public eye, as they are necessary links in the Chain of Correspondence, & must throw great light on the history of the Times.
        I have not yet collected materials, so as even to commence my proposed Work; and I even doubt whether there are to be found materials for a Biography, (properly so called;) but I shall do what I can for Mr Pinkney’s fame by publishing such collections as I can make. I am with great respect & regard, Your obt servt
        
          H. Wheaton
        
      